Name: 76/805/EEC: Commission Decision of 1 October 1976 laying down additional provisions concerning surveys of pig production to be made by Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-10-16

 Avis juridique important|31976D080576/805/EEC: Commission Decision of 1 October 1976 laying down additional provisions concerning surveys of pig production to be made by Member States Official Journal L 285 , 16/10/1976 P. 0031 - 0033 Greek special edition: Chapter 03 Volume 16 P. 0142 Spanish special edition: Chapter 03 Volume 11 P. 0057 Portuguese special edition Chapter 03 Volume 11 P. 0057 ++++ ( 1 ) OJ N L 223 , 16 . 8 . 1976 , P . 4 . COMMISSION DECISION OF 1 OCTOBER 1976 LAYING DOWN ADDITIONAL PROVISIONS CONCERNING SURVEYS OF PIG PRODUCTION TO BE MADE BY MEMBER STATES ( 76/805/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DIRECTIVE OF 20 JULY 1976 CONCERNING SURVEYS OF PIG PRODUCTION TO BE MADE BY MEMBER STATES ( 1 ) , AND IN PARTICULAR ARTICLES 4 ( 1 ) AND ( 5 ) , 6 ( 1 ) , 7 ( 3 ) , 8 ( 2 ) AND 11 THEREOF , WHEREAS , TO GAIN A BETTER UNDERSTANDING OF THE REGIONAL DISTRIBUTION OF NATIONAL PIG HERDS , A LIMITED NUMBER OF TERRITORIAL DIVISIONS SHOULD BE SELECTED ; WHEREAS , BECAUSE THE RESULTS OF THE SURVEYS MAY HAVE TO SERVE AS A BASIS FOR INTERVENTIONS ON THE MARKETS , SUCH RESULTS SHOULD BE FORWARDED TO THE COMMISSION AS SOON AS POSSIBLE , IN VIEW OF THE FACT THAT RADICAL CHANGES IN PIG NUMBERS OR IN MARKET CONDITIONS MAY OCCUR OVER A RELATIVELY SHORT PERIOD OF TIME ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR AGRICULTURAL STATISTICS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CATEGORIES OF ANIMALS REFERRED TO IN ARTICLE 4 ( 1 ) OF COUNCIL DIRECTIVE 76/630/EEC OF 20 JULY 1976 ARE AS FOLLOWS : A . PIGLETS OF LESS THAN 20 KILOGRAMMES LIVE WEIGHT ; B . PIGS OF NOT LESS THAN 20 KILOGRAMMES BUT LESS THAN 50 KILOGRAMMES LIVE WEIGHT ; C . PIGS FOR FATTENING , INCLUDING CULL BOARS AND CULL SOWS , HAVING A LIVE WEIGHT OF : ( A ) NOT LESS THAN 50 KILOGRAMMES BUT LESS THAN 80 KILOGRAMMES , ( B ) NOT LESS THAN 80 KILOGRAMMES BUT LESS THAN 110 KILOGRAMMES , ( C ) NOT LESS THAN 110 KILOGRAMMES ; C . BREEDING PIGS OF NOT LESS THAN 50 KILOGRAMMES LIVE WEIGHT : ( A ) BOARS , ( B ) SOWS AND GILTS MATED : B ( 1 ) OF WHICH GILTS MATED FOR THE FIRST TIME , ( C ) OTHER SOWS : C ( 1 ) OF WHICH GILTS NOT YET MATED FOR THE FIRST TIME . ARTICLE 2 THE TERRITORIAL DIVISIONS REFERRED TO IN ARTICLE 4 ( 5 ) OF COUNCIL DIRECTIVE 76/630/EEC OF 20 JULY 1976 SHALL BE SUBDIVIDED IN THE MEMBER STATES AS FOLLOWS : BELGIUM : PROVINCES / PROVINCIES DENMARK : _ GERMANY : REGIERUNGSBEZIRKE FRANCE : REGIONS DE PROGRAMME IRELAND : _ ITALY : REGIONI LUXEMBOURG : _ NETHERLANDS : _ UNITED KINGDOM : SCOTLAND , NORTHERN IRELAND , WALES , ENGLISH AGRICULTURAL REGIONS . ARTICLE 3 THE TABLES REFERRED TO IN ARTICLE 6 OF COUNCIL DIRECTIVE 76/630/EEC OF 20 JULY 1976 ARE SET OUT IN ANNEX I HERETO . ARTICLE 4 MEMBER STATES SHALL FORWARD TO THE COMMISSION THE RESULTS OF THE STATISTICS REFERRED TO IN ARTICLE 7 ( 1 ) OF COUNCIL DIRECTIVE 76/630/EEC OF 20 JULY 1976 NOT LATER THAN SIX WEEKS AFTER THE END OF THE MONTH TO WHICH THEY RELATE . ARTICLE 5 THE RESULTS OF THE FORECASTS REFERRED TO IN ARTICLE 8 ( 1 ) OF COUNCIL DIRECTIVE 76/630/EEC OF 20 JULY 1976 SHALL BE FORWARDED TO THE COMMISSION BY NOT LATER THAN THE FIFTEENTH DAY OF THE THIRD MONTH OF THE PERIOD COVERED BY EACH FORECAST . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 1 OCTOBER 1976 . FOR THE COMMISSION G . BRUNNER MEMBER OF THE COMMISSION ANNEX : SEE O.J . N L 285 OF 16 . 10 . 76